DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-2, 11-12 and 23-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Jefremow (US 2017/0060157).
 	With respect to claim 1, Jefremow discloses a linear regulator, comprising: a pass device (Fig. 6 4) coupled between an input voltage level (Fig. 6 VDD) and an output node (Fig. 6 node Vout); a voltage divider circuit (Fig. 6 resistor voltage divider) for generating a feedback voltage (Fig. 6 voltage fedback to 1 non-inverting input) that depends on an output voltage (Fig. 6 Vout) at the output node; and an operational amplifier (Fig. 6 1-2) for controlling the pass device, the operational amplifier receiving the feedback voltage (Fig. 6 1 non-inverting input) and a reference voltage (Fig. 6 Vref) at its inputs (Fig. 6 1 inverting and non-inverting inputs), wherein the operational amplifier comprises: an input stage (Fig. 6 1) that receives the feedback voltage and the reference voltage at its inputs; an amplifier stage (Fig. 6 2) that receives an output of the input stage at its input; a current injection circuit (Fig. 6 10, 20, 31, 33) for sourcing current (Fig. 6 10) into an intermediate node (Fig. 6 node 1-2) between the input stage and the amplifier stage, or sinking a current (Fig. 6 31) from the intermediate node; and
a Miller capacitance (Fig. 6 CC) that is formed between the intermediate node and the output node, wherein the current injection circuit is for compensating for current flowing the Miller capacitance (paragraphs 9-11, 56).

 	With respect to claim 2, Jefremow discloses the linear regulator according to claim 1, wherein the current injection circuit comprises a controllable current source (Fig. 6 10,20) for sourcing a current into the intermediate node and/or a controllable current sink (Fig. 6 31,33) for sinking a current from the intermediate node. 

 	With respect to claim 23, Jefremow discloses the linear regulator according to claim 1, wherein the current injection circuit is controlled in such manner that it sinks current from the intermediate node during ramp-up of the output voltage (paragraphs 55-56).

 	With respect to claim 24, Jefremow discloses the linear regulator according to claim 1, wherein the current injection circuit is controlled in such manner that it sources current to the intermediate node during ramp-down of the output voltage.

 	With respect to claims 11-12 and 25-26, Jefremow discloses a method as set forth above. See claims 1-2 and 23-24, respectively, for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6-7, 9-10, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jefremow (US 2017/0060157) in view of Kurnaz (US 2017/0177014).
 	With respect to claim 6, Jefremow discloses the linear regulator according to claim 1, wherein the voltage divider has a fixed ratio and remains silent as to the voltage divider having a variable ratio.
 	Kurnaz discloses a linear regulator wherein the voltage divider circuit has a variable divider ratio (Fig. 6 104 upper resistance varied); and wherein the current injection circuit (Fig. 6 613) is jointly controlled [controlled in tandem] with the voltage divider circuit. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the voltage divider circuit has a variable divider ratio; and wherein the current injection circuit is jointly controlled with the voltage divider circuit, in order to further improve the stability and transient response.  	With respect to claim 7, Jefremow discloses the linear regulator according to claim 1, and remains silent as to the voltage divider having a variable resistance.
 	Kurnaz discloses a linear regulator wherein the voltage divider circuit comprises a variable resistance element (Fig. 6 104 upper resistance varied) that is arranged such that varying a resistance of the variable resistance element changes a divider ratio (Fig. 7 voltage 107) of the voltage divider circuit. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the voltage divider circuit comprises a variable resistance element that is arranged such that varying a resistance of the variable resistance element changes a divider ratio of the voltage divider circuit, in order to further improve the stability and transient response of the linear regulator.
 	With respect to claim 9, Jefremow in view of Kurnaz makes obvious the linear regulator according to claim 7, wherein the current injection circuit and the variable resistance element are jointly controlled [controlled in tandem] such that the current injection circuit sources current to the intermediate node when the divider ratio is increased [at light load].  	With respect to claim 10, Jefremow in view of Kurnaz make obvious the linear regulator according to claim 7, wherein the current injection circuit and the variable resistance element are jointly controlled [controlled in tandem] such that the current injection circuit sinks current from the intermediate node when the divider ratio is decreased [at heavy loading].

 	With respect to claims 16-17 and 19-20, Jefremow in view of Kurnaz make obvious a method as set forth above. See claims 6-7 and 9-10, respectively, for additional details.

 	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jefremow (US 2017/0060157) in view of Wang (US 2014/0266103).
 	With respect to claim 3, Jefremow discloses the linear regulator according to claim 2, wherein the current sources are implemented with mirrored currents and Jefremow does not disclose using current DACs. However, it was known to implement current sources with current DACs in linear regulators at the time of filing of the invention.
 	Wang discloses a linear regulator wherein a controllable current source is implemented as an iDAC (Fig. 2 204). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the controllable current source and the controllable current sink are iDACs, in order to be able to adjust the current source. 
 	With respect to claim 13, Jefremow in view of Wang make obvious a method as set forth above. See claim 3 for additional details.

Allowable Subject Matter
 	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the current injection circuit and the variable resistance element operate under control of the same control signal. 
 	With respect to claim 18, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, operating the variable resistance element and a current injection circuit for sourcing or sinking of the current under control of the same control signal.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839